Citation Nr: 0016182	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a combined disability evaluation in excess of 
60 percent for service-connected disabilities prior to 
January 27, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
November 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO).  In that decision, the veteran was 
granted a combined disability evaluation of 60 percent for 
his service-connected disabilities.  

The Board notes that, by an RO rating action in August 1999, 
the combined disability evaluation for the veteran's 
service-connected disabilities was increased to 70 percent 
effective January 27, 1999, based on increased disability.


FINDING OF FACT

The veteran's service-connected disabilities at the time of 
the February 1998 rating decision consisted of a right foot 
disorder rated 30 percent disabling, a right ankle disorder 
rated 20 percent disabling, a left ankle disorder rated 
20 percent disabling, a left knee disorder rated 10 percent 
disabling and residuals of a right elbow laceration rated 
noncompensably disabling.  


CONCLUSION OF LAW

The correct combined evaluation at the time in question was 
60 percent; a higher combined evaluation for the veteran's 
service-connected disabilities prior to January 27, 1999 is 
not warranted under the governing schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.25, 
4.26, 4.68 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially we note that we have found that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that the veteran has presented a claim, 
which is not inherently implausible.  Further, we are 
satisfied that the claim has been adequately developed and 
that no further duty to assist the veteran in connection with 
his claim is shown.  

The veteran and his representative contend that the RO erred 
in calculating the veteran's combined degree of disability.  

The governing legal criteria provide that disability ratings 
shall be based on the average impairment in earning capacity 
resulting from injuries in civil occupations.  The VA 
Schedule for Rating Disabilities (Rating Schedule) is 
constructed so as to provide 10 grades of disabilities and no 
more, upon which payment of compensation can be based.  
38 U.S.C.A. § 1155.  The veteran essentially argues that, 
since he had compensable service-connected disabilities in 
February 1998 of 30 percent, two disabilities evaluated as 
20 percent and a disability rated as 10 percent, his combined 
evaluation should be 70 percent.  It is contended in this 
regard that the amputation rule which the RO has used to 
limit the combined disability evaluation for the veteran's 
right lower extremity is, essentially, not for application in 
determining the combined degree of disability under the 
combined rating table of 38 C.F.R. § 4.25.  

The formula used to calculate the degree of disability caused 
by service-connected disorders is based on the consideration 
of the efficiency of the individual as affected first by his 
or her most disabling condition, then by less disabling 
conditions, if any, in the order of their severity.  In this 
respect, the Board notes that the applicable regulation 
provides that, in arriving at the combined evaluation, the 
separate ratings assigned for service-connected disabilities 
are not added but rather combined under the combined ratings 
table.  38 C.F.R. § 4.25.  Significantly, the disabilities 
are combined in descending order according to the order of 
their severity beginning with the greatest disability.  The 
regulations further provide that the combined numbers should 
be converted to the nearest number divisible by 10, and the 
combined values ending in 5 should be adjusted upward.  

In the present case, the veteran's service-connected 
disabilities have been evaluated by the RO in February 1998 
as 60 percent disabling.  This combined rating was arrived at 
by use of the above-described ratings table.  The ratings to 
be combined in order of severity are 30, 20, 20, and 10.  
Specifically, the 30 percent evaluation has been assigned for 
a right foot disorder.  This evaluation was combined with a 
20 percent evaluation, which has been assigned for a right 
ankle disability.  The resulting 44 percent (See 38 C.F.R. § 
4.25) is however limited by the amputation rule of 38 C.F.R. 
§ 4.65.  This rule provides, in pertinent part, that combined 
evaluations for disabilities below the knee shall not exceed 
40 percent.  Consequently, 40 percent is the maximum 
disability rating that can be assigned for disabilities 
involving the service-connected right lower extremity.  This 
40 percent is then combined with the 20 percent assigned for 
the left ankle disorder.  The resulting 52 percent is then 
combined with the 10 percent evaluation assigned for the left 
knee disability and results in a combined value of 57 
percent.  The bilateral factor, see 38 C.F.R. § 4.26, of 5.7 
percent is then added (i.e., not combined) before proceeding 
to converting to the combined degree of disability.  Adding 
the bilateral factor results in a combined rating of 62.7 
percent which, when converted to the nearest degree divisible 
by 10 (see 38 C.F.R. § 4.25), results in a combined degree of 
disability of 60 percent.  

In this case, the statute and regulations governing the use 
of the rating schedule are clear in both their intent and 
their results as produced by their application.  
Specifically, the application of the rating schedule has been 
set forth by statute as the means by which to achieve 
accurate, objectively obtained disability percentage ratings.  
The combined rating formula, set forth by regulation provides 
no basis for contravening the principles of the amputation 
rule and has been exercised in the appropriate fashion by the 
rating authority.  The amputation rule, 38 C.F.R. § 4.68, 
states specifically that when disabilities below the knee are 
limited to 40 percent by the rule, it is that 40 percent 
(i.e., not the table-derived combined rating such as 44 
percent) which should be combined with the ratings for other 
disabilities.  As such, there is no basis upon which to 
overturn the 60 percent combined evaluation established by 
the RO in its February 1998 rating decision.  As the United 
States Court of Appeals for Veterans Claims noted in 
Sabonis v. Brown, 6 Vet. App. 426 (1994), where the law is 
dispositive of the issue on appeal, the claim lacks legal 
merit and must be denied.  


ORDER

A combined disability evaluation in excess of 60 percent 
prior to January 27, 1999 is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

